DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This application is in condition for allowance except for the following formal matters: 

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Specification: para. [0026]: “A treatment system 1”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claims 2, 5, and 11-13 are objected to because of the following informalities:

Claim 2, line 1, “CPAP” is not clearly defined.
Claims 5 and 11-13, line 2, “PTT” is not clearly defined.
Appropriate correction is required.

Claims 8-9, 11, and 14 are objected being dependent upon objected claim 2.

5.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
6.	Claims 1, 3-4, 6-7, 10, and 15 are allowed.

	The reason for allowance of claim 1 is the inclusion of:

a measurement controller configured to, when the check section confirms that the treatment device is attached before commencing the continuous measurement of the blood pressure, execute a continuous measurement of the blood pressure with the blood pressure sensor;
a display section configured to, when the check section does not confirm that the treatment device is attached before commencing the continuous measurement of the blood pressure, display a form of guidance to prompt attachment of the treatment device; and
a vibrator configured to, when the attachment of the treatment device is not confirmed during the continuous measurement of the blood pressure, vibrate a main body of the wearable device.

The reason for allowance of claim 6 is the inclusion of:

when the attachment of the treatment device is confirmed before commencing the continuous measurement of the blood pressure, executing the continuous measurement of the blood pressure with the blood pressure sensor;
when the attachment of the treatment device is not confirmed before commencing the continuous measurement of the blood pressure, displaying a form of guidance on the display section to prompt attachment of the treatment device; and
when the attachment of the treatment device is not confirmed before commencing the continuous measurement of the blood pressure, vibrating a main body.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	“Effect of Continuous Positive Airway Pressure on Blood Pressure: A Placebo Trial”, Dimsdale et al., Hypertension: Effect of CPAP on Blood Pressure, January 2000, pp. 144-147.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864